DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-12, 14, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCloskey et al.1 (hereafter “D1”).
With regard to claim 1, D1 teach method for automatically recognizing content of labels on objects (see abstract), comprising: capturing visual information of an object using a scanning system comprising one or more cameras, the object having one or more labels on one or more exterior surfaces (see figs. 1, 3, ¶ 32: acquiring image of object with indica); detecting, by a computing system, one or more surfaces of the object having labels (see ¶ 47, fig. 5: detecting indica region of interest); rectifying, by the computing system, the visual information of the one or more surfaces of the object to compute one or more rectified images (see¶ 57, fig. 5: rectifying/transformation of image); and decoding, by the computing system, content of a label depicted in at least one of the one or more rectified images (see fig. 5, ¶52 :  reading or decoding indica).
With regard to claim 2, D1 teach wherein the decoding the content of the label comprises supplying the rectified image of the label to a barcode recognition algorithm (see fig. 5, ¶ 36: barcode label decoded from the rectified image).
With regard to claim 3, D1 teach method of claim 2, wherein the barcode is a linear barcode (see ¶ 2: 1D barcode).
With regard to claim 4, D1 teach method of claim 2, wherein the barcode is a 2-D bar code (see ¶ 2: 2D barcode, fig 6). 
With regard to claim 7, D1 teach method of claim 1, wherein the rectifying the visual information comprises: estimating, by the computing system, an orientation of each of the one or more surfaces with respect to the camera system based on the visual information (see ¶¶ 49-51, fig. 6: orientation of the image implicitly determined in order to estimate the transformation to needed to generate the corrected fronto parallel image, see fig. 6); computing, by the computing system, for each surface of the one or more surfaces, a transformation matrix between the orientation of the surface and a fronto-parallel orientation with respect to the camera system (see fig. 6, ¶¶ 49-51: transformation matrix or mapping determined to generate a corrected fronto parallel image); and transforming, by the computing system, at least a portion of the visual information of the object corresponding to each surface of the one or more surfaces with respect to the transformation matrix to compute a rectified image of each surface of the one or more surfaces (see fig. 6, ¶¶ 50-51: transformation of the distorted image surface to generate rectified image surface, see fig. 6).
With regard to claim 8, D1 teach method of claim 7, wherein at least one camera of the one or more cameras is a depth camera, and wherein the visual information comprises a depth map of the object (see ¶¶ 40, 42: range/depth camera to generate a range/depth image).
With regard to claim 9, D1 teach method of claim 8, wherein the estimating the orientation comprises detecting a substantially planar shape of the label in the depth map (see ¶ 10, 37: detecting surface shape using 3D information to estimate shape/size of the indica; see figs. 5, 7: identifying indica planar shape using 3D information), and wherein the computing the transformation matrix comprises computing a transformation between the substantially planar shape of the label in the depth map and the fronto-parallel orientation (see fig. 5, 7, ¶¶ 34, 51: transformation of distorted image to generate corrected image where the optical axis is perpendicular to the image plane, see fig. 6).
With regard to claim 10, D1 teach method of claim 8, wherein each depth camera of the camera system comprises: a time-of-flight depth camera;  a structured light depth camera; a stereo depth camera comprising: at least two color cameras; a stereo depth camera comprising: at least two color cameras; and  a color projector; a stereo depth camera comprising: at least two infrared cameras; a stereo depth camera comprising: at least two infrared cameras;  an infrared projector; and a color camera; or a stereo depth camera comprising: at least two RGB-IR cameras; and an infrared projector (see fig. 3-4, ¶¶ 40-41: depth camera to capture structured light).
With regard to claim 11, D1 teach method of claim 8, wherein the camera system further comprises one or more 2-D cameras (see fig. 5, ¶¶ 40, 47: 2D camera and range camera). 
With regard to claim 12, D1 teach method of claim 7, wherein at least one camera of the one or more cameras is a depth camera (see fig. 4, ¶¶ 40-41: range camera), and wherein the visual information of the object comprises a 3-D model (see ¶¶ 42-43: generating a computer model).
With regard to claim 14, D1 teach method of claim 12, wherein the camera system further comprises one or more 2-D cameras (see fig. 5, ¶¶ 40, 47: 2D camera and range camera). 
With regard to claim 19, see discussion of claim 1. D1 further teaches a scanning system comprising one or more cameras and a computing system with processor and memory.  See fig. 3.
With regard to claim 20, see discussion of claim 2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 13, 15, 17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over D1.
With regard to claim 5, D1 teach method of claim 1, but fail to explicitly wherein the label comprises text, and wherein the decoding the content of the label comprises supplying the rectified image of the label to an optical character recognition (OCR) algorithm. However, Examiner takes Official Notice to the fact that text labels decoded by OCR is extremely well known in the art before the effective filing date and would have been obvious to incorporate text labels and OCR into the configuration of D1 yielding predictable results. The motivation would have been to recognize labels with text. 
With regard to claim 6, D1 teach method of claim 1, but fail to explicitly teach wherein the label comprises an icon, and wherein the decoding the content of the label comprises supplying the rectified image of the label to an icon detection algorithm. However, Examiner takes Official Notice to the fact that decoding icon labels is extremely well known in the art before the effective filing date and would have been obvious to incorporate labels with icons into the configuration of D1 yielding predictable results. The motivation would have been to recognize labels with icons or other shapes. 

With regard to claim 13, D1 teach method of claim 12, but fail to explicitly teach wherein the estimating the orientation of the label comprises detecting a substantially planar surface of the 3-D model, wherein the computing the transformation matrix comprises computing a transformation of a virtual camera to the fronto-parallel orientation with respect to the substantially planar surface, and wherein the rectified image of the label is computed by rendering a view of the substantially planar surface of the 3-D model from the fronto-parallel orientation. However, Examiner takes Official Notice to the fact that generating rendered views from a 3D model by transforming or moving the position of the virtual camera to generate a rendering in a specific view or orientation is well known in the art before the effective filing date and would have been particularly obvious to incorporate known teachings into the configuration of D1 by substitution of the image transformation to fronto parallel view of D1 with a virtual camera based rendering yielding predictable and enhanced results. 
With regard to claim 15, D1 teach method of claim 7, wherein the object is supported by a ground plane, and wherein the object has a cuboidal shape comprising a horizontal surface parallel to the ground plane and at least one vertical surface perpendicular to the ground plane (see ¶ 43: boxes implicitly comprising a horizontal surface parallel to the ground plane of the pallet), but fail to explicitly teach wherein at least one camera of the one or more cameras is a 2-D camera and the scanning system comprises an accelerometer rigidly attached to the 2-D camera, wherein the visual information comprises at least one 2-D image captured by the 2- D camera and accelerometer data associated with an orientation of the 2-D camera when the at least one 2-D image was captured. However, Examiner takes Official Notice to the fact that camera system comprising accelerometer  is extremely well known in the art before the effective filing date and would have been particularly obvious to incorporate known camera system into the configuration of D1 yielding predictable and enhanced results because the orientation of the camera can be readily determined with the accelerometer which would readily indicate the amount of transformation needed to transform the camera image to a fronto parallel view.  
With regard to claim 17, D1 teach method of claim 15, wherein the camera system further comprises one or more depth cameras (see fig. 5, ¶¶ 40, 47: 2D camera and range camera). 

With regard to claim 21, see discussion of claim 5. 
With regard to claim 22, see discussion of claim 7.
With regard to claim 23, see discussion of claims 8 and 9. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over D1 and further in view of Azizian et al.2 (hereinafter “D2”).
With regard to claim 18, D1 teach the method of claim 7, but fail to explicitly teach wherein the one or more cameras of the scanning system comprise a plurality of 2-D cameras, wherein the visual information comprises a first 2-D image captured by a first 2-D camera of the plurality of 2-D cameras, the first 2-D camera having a first pose with respect to the object, wherein the visual information comprises a second 2-D image captured by a second 2-D camera of the plurality of 2-D cameras, the second 2-D camera having a second pose with respect to the object, the second pose being different than the first pose of the first 2-D camera, the second 2-D camera being calibrated with the first 2-D camera, wherein one or more planar surfaces of the object are depicted by both the first 2-D image captured by the first 2-D camera and the second 2-D image captured by the second 2-D camera, and wherein the estimating the orientation of each of the one or more surfaces comprises triangulating a normal direction to each of the one or more surfaces of the object based on the first 2-D image captured by the first 2-D camera and the second 2-D image captured by the second 2-D camera. However, D2 teach the missing features. 
D2 teach wherein the one or more cameras of the scanning system comprise a plurality of 2-D cameras, wherein the visual information comprises a first 2-D image captured by a first 2-D camera of the plurality of 2-D cameras, the first 2-D camera having a first pose with respect to the object, wherein the visual information comprises a second 2-D image captured by a second 2-D camera of the plurality of 2-D cameras, the second 2-D camera having a second pose with respect to the object, the second pose being different than the first pose of the first 2-D camera, the second 2-D camera being calibrated with the first 2-D camera, wherein one or more planar surfaces of the object are depicted by both the first 2-D image captured by the first 2-D camera and the second 2-D image captured by the second 2-D camera (see ¶ 58: stereoscopic camera to capture stereoscopic images inherently comprises a first and a second camera from different poses with known relation or calibration between the cameras), and wherein the estimating the orientation of each of the one or more surfaces comprises triangulating a normal direction to each of the one or more surfaces of the object based on the first 2-D image captured by the first 2-D camera and the second 2-D image captured by the second 2-D camera (see ¶ 58: estimate the surface normals for one or more surfaces visible in the stereoscopic images).
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known use of stereoscopic camera as taught by D2 into the configuration of D1 as a substitute to the depth camera in D1, which would have yielded predictable results. The motivation would have been to estimate the orientation or surface normals of surfaces efficiently by the use of two or more stereo cameras and to produce accurate results by relying on information from different viewpoints. 



Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2017/0124687.
        2 US Publication No. 2017/0014029.